PER CURIAM.
Kevin Cox seeks to appeal the district court’s orders denying his motions filed under 28 U.S.C.A. § 2255 (West Supp. 2001) and 18 U.S.C. § 3582(c)(2) (1994). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See United States v. Cox, Nos. CR-99-52-S; CA-01-2640 S (D. Md. Sept. 6 & 18, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.